The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
Claim 23 the various components combined as listed especially: 
said 5V regulator circuit sends 5V with low current to said microcontroller; 
said microcontroller sends 4.8V and Ground pulses to said Bipolar Junction Transistor (BJT) circuit; 
said BJT circuit sends a pulsed current to said LED Current Control IC for setting said LED Chain brightness; 
and said LED Current Control IC sends the same pulsed current to said LED chain with a voltage of 165VDC. 
Claim 37 the light switch is turned ON and OFF in a pattern which signals the algorithm to brighten, dim, in dimming mode and select the desired brightness or dim point to be displayed in the normal mode.
Claim 57 the microcontroller that controls a switch with a switching pattern for embedded firmware to run dimming routines with the following choices:
blinking where said bulb starts with at maximum brightness then immediately goes to no light, then repeats again, all in two seconds; 
a dimming pattern where said bulb starts at maximum brightness and decreases to no light; 
a brightening pattern where said bulb starts at no light and increases to maximum brightness; 
setting brightness where the light switch is turned OFF and ON after two seconds and said bulb displays the desired brightness or dim point in normal mode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101.  The examiner can normally be reached on Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649